DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant's election with traverse in the reply filed on 05/27/2022 is acknowledged.  Applicant’s arguments have been fully considered and are persuasive. The restriction relies on the Fleischhacker and Lang references to show that the claimed invention was known in the prior art and therefore does not constitute a special technical feature. Applicant argues that the guide wire of Fleischhacker—unlike the materials of Lang—is not a load bearing component and therefore would not be expected to behave in the same fashion or be used in the same way as the materials of Lang. Applicant also argues that the loads are kept low on the guide wire of Fleischhacker to avoid tissue damage. Lastly applicant argues that guide wires are typically single-use and are therefore not subjected to repeated loads like the materials of the Lang reference. Examiner agrees with applicant’s position on these arguments. Therefore the restriction is withdrawn and claims 1-33 have all been examined together.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is a marking element in claims 4, 19-20, and 26. This limitation includes a generic placeholder “element” with functional language “marking” with no corresponding structure in the claim.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification at page 6 shows that the marking element can include a salt of lanthanides or complexes of some transition metals.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Objections
Claim 1 is objected to for a typographic error wherein “envelop” in line 16 should read “envelope”.  Appropriate correction is required. Claims 2-11 and 25-28 are also objected to because they depend on claim 1 and contain the same recitation.
Claim 10 is objected to for a typographic error wherein “at least of” in line 3 should read “at least one of”. Also the word “to” in line 4 should be removed. Appropriate correction is required.
Claim 26 is objected to for the following minor informality: to be consistent with claim 4, on which claim 26 depends, the phrase “wherein the at least one of the marking elements” should be changed to “wherein the at least one 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4-5, 7-9, 14-20, 22-23, and 26-32 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint regards as the invention.
Claim 4 recites the limitation “wherein at least one marking element is suitable for marking in an imaging method”. This is unclear because the marking is in no way related to the guidewire device in the claim. The claim simply requires that some marking element exists. It is unclear from the claim as written how, or even if, such a marking element is incorporated in the guidewire device. For examination purposes, the claim has been construed as requiring that the marking element is incorporated into the guidewire device.
Claim 7 recites the limitation “the inner shaft” in lines 3 and 5. This is unclear because both the distal wire endpiece and the proximal wire endpiece both include an inner shaft. Therefore it is unclear which inner shaft is being referred to by the limitation “the inner shaft”. Similarly, claim 7 recites “a first fiber component” and “at least one protective layer” in line 4. However a first fiber component and at least one protective layer are previously recited in claim 1. Therefore it is unclear whether these are the same or different first fiber components or protective layers.
Claim 8 recites “the inner shaft” in lines 2-3. This is unclear for the same reasons detailed above.
Claim 9 recites at least one marking element “arranged in a proximal wire endpiece”. This is unclear because a proximal wire endpiece is previously recited. The limitation should read “arranged in [[a]] the proximal wire endpiece”.
Claim 14 recites “an inner shaft” and “a first fiber composite” in line 3. An inner shaft and a first fiber composite are previously recited in claim 12, so it is unclear whether a new inner shaft and first fiber composite are being introduced or if they are the same as previously recited. Similarly it is unclear which inner shaft is being referred to by the limitation “the inner shaft” in line 5.
Claim 16 recites the limitations “the longitudinal axis” and “the unweakened wire endpiece” in lines 4-5. There is insufficient antecedent basis for these limitations in the claim.
Claim 17 recites the limitation “the longitudinal axis” in line 4. There is insufficient antecedent basis for this limitation in the claim. 
Claim 18 recites “a first fiber composite material” in line 3. It is unclear whether this is the same or different first fiber composite material from that previously recited.
Claim 19 recites the limitation “the outer circumference” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the proximal wire endpiece” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation “the proximal wire endpiece” in line 4. There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 12-13, 21, and 33 are allowed. All other claims also contain allowable subject matter and would be in condition for allowance if amended to overcome the above objections and rejections under 35 U.S.C. 112(b).
The closest prior art reference is Fleischhacker (US 2003/0060731), which teaches a guidewire with a distal end having weakened sites formed by radial cuts (84) (See Fig. 5; [0029]). There is no teaching or suggestion in the prior art to generate the weakened sites by applying at least one of buckling loads, bending loads, and/or breaking loads.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday-Friday 9am-5pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/Primary Examiner, Art Unit 1746